EXHIBIT 10.7
[sicletterhead.jpg]
 
July 31, 2012
 


 


Ms. Cynthia Walker








Dear Cynthia:
 
The purpose of this correspondence is to amend and restate our offer and your
acceptance of employment.
 
The terms and conditions of our employment offer are as follows:
 

 
1.
Title:  Your title will be Executive Vice President and Chief Financial Officer.
       
2.
Reporting Relationship:  You will report directly to the Chief Executive
Officer.
       
3.
Start Date:  12:00 P.M., August 6, 2012, or at another mutually agreeable time.
       
4.
Initial Base Salary:  $600,000 per year subject to annual review, paid
semi-monthly during your continued employment.
       
5.
Annual Bonus:  You are eligible to participate in Oxy’s Executive Incentive
Compensation Plan (EICP) with an initial target bonus of $600,000 subject to
annual review.  In addition, during your continued employment you will be
guaranteed a bonus not less than your target amount for 2012, payable by March
14, 2013.
       
6.
Sign-On Share and Cash Bonus:  Effective as of your first day of employment, you
will be granted 24,000 shares of Oxy common stock with 9,000 shares vesting at
grant and 15,000 shares vesting over a three-year period, with one-third of
those shares vesting on each of the first three anniversary dates of your
employment during your continued employment, subject to Oxy’s standard
employment terms.   Dividends will be paid on the awarded shares as
declared.  In addition, with your first regular paycheck you will be paid cash
in an amount equal to 6,000 shares of Oxy common stock multiplied by the closing
price per share of Oxy common stock on August 6, 2012.


 
 
 
 
 
July 31, 2012
Cynthia Walker
Page 2





 
7.
Sign-On Long-Term Restricted Stock Incentive:  Effective as of your first day of
employment, you will be granted a Restricted Stock Incentive Award with an
initial value (based on the closing price of Oxy stock on the date of the award)
of $800,000, subject to Oxy’s standard employment terms.
           
8.
Sign-On Long-Term Total Shareholder Return Incentive:  Effective as of your
first day of employment, you will be granted a Total Shareholder Return
Incentive Award payable in Oxy stock with a grant date midpoint value of
$1,280,000, subject to Oxy’s standard employment terms.
           
9.
Termination Payment:  In the event of involuntary, not-for-cause termination of
employment prior to your third anniversary, all of the foregoing will be
replaced by our agreement to the following:
               
a.
Semi-monthly payments equivalent to your Base Salary will continue for a period
of twelve months.
               
b.
An Annual Bonus will be paid in accordance with the terms of the EICP for the
year of your termination by March 14 of the following year based on 100% of the
target for the individual performance portion and actual Oxy performance for the
remainder.
               
c.
The Sign-On Share Bonus shares will fully vest.
               
d.
Cash payments equivalent to the amounts that would have been payable for Sign-On
Long-Term Incentive awards (both Total Shareholder Return Incentive awards and
Restricted Share Incentive awards) that are forfeited as a result of your
termination, will be paid out at the same time the associated award is paid
based on actual Oxy performance.
               
e.
A cash payment equal to any unvested balances forfeited under Oxy’s retirement
and savings plans will be paid as soon as administratively practicable following
your termination date and no later than 60 days after your “separation from
service” (under Section 409A of the U.S. Internal Revenue Code (Section 409A)),
provided that, to the extent required by Section 409A, such payments will be
made at the time or times such forfeited balances would otherwise have been paid
under the terms of the retirement and savings plans.
             
Notwithstanding anything to the contrary in this paragraph 9, to the extent you
must be treated as a “specified employee” (under Section 409A), then any
payments on account of your “separation from service” (under Section 409A), that
are subject to the requirements of Section 409A, shall, if required to be made
later than the time specified above as a result of the


 
 
 
 

July 31, 2012
Cynthia Walker
Page 3





   
application of Section 409A, be made on the date that is six months and one day
following the date of your “separation from service” (under Section 409A).
       
10.
Employee Benefits:  Entitled to the full array of employee benefits available to
Oxy employees.
       
11.
Vacation Entitlement:  25 days of vacation per year (prorated for the first year
of employment), and four months of paid leave starting at a mutually agreed
time.
       
12.
Relocation Package:  You will be eligible for Occidental’s full domestic
relocation package.



All offers of employment are contingent upon satisfactory results of a drug
screen and background investigation.  Details on these subjects will be sent to
you under separate cover.  Your employment with Oxy is at-will and this letter
is not a guarantee of continuing employment.  This letter will be governed by
California law (without giving effect to its conflicts of laws principles),
constitutes the final, complete and exclusive expression of the parties’ intent
on its subject matter and may only be amended in a writing signed by each party.
 
If everything is stated correctly and to your satisfaction, please sign both
copies of this offer letter and return one copy to Oxy.
 
Sincerely,
 
/s/ STEPHEN I. CHAZEN
 
Steve Chazen
 
Agreed and Accepted:
 
 
/s/ CYNTHIA WALKER
 

Cynthia Walker